DETAILED ACTION

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have entirely been cancelled.  New claims 21-38 have been added.  
Claims 21-38 are currently pending and have been examined in this Final Office Action.
Examiner note:  
As per 37 CFR 1.145, "[I]f, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention originally claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in 37 CFR 1.143 and 1.144.”  
Since the Applicant has received an Office action on the merits for the originally presented invention, examination of Applicant’s new claims 21-38 conceivably present an undue examination burden on the Examiner since the new claimed invention represents a considerably distinct embodiment and configuration compared to the originally presented claims 1-20 filed on 12/3/2018.  
Nonetheless, since the above-mentioned amendment appears to be a bona fide attempt to reply, Examiner has considered the newly claimed embodiment in claims 21-38, for purposes of compact prosecution.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 21-26 are directed toward a process (method). Claims 27-32 are directed toward a system (apparatus).  Claims 33-38 are directed toward a computer program product (article of manufacture). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  
Claims 21-38 are directed toward the judicial exception of an abstract idea.  Independent claims 27 and 33 recite essentially the same abstract features as claim 21, thus are abstract for the same reasons as claim 21.  Regarding independent claims 21, 27 and 33, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A method [claim 21] performed using a smart-luggage advisor including a sensing device and configured to be coupled to luggage associated with a first user, computer hardware system [claim 27], and computer program product [claim 33] comprising: 
identifying, using the sensing device, a plurality of objects intended to be placed in the luggage; wirelessly connecting, via a communication link including a local networked device, to a travel collaboration server; 
forwarding, via the communication link and to the travel collaboration server, travel data for a particular trip for a plurality of travelers, the travel data including: an identification of the plurality of objects, at least one travel-related feature, and at least one travel-related parameter; 
receiving, via the communication link and from the travel collaboration server, an identification of a particular travel-designated item; 
determining, using the sensing device, whether or not the particular travel-designated item is present within the plurality of objects; 
transmitting, via the communication link and to the travel collaboration server, an indication whether or not the particular travel-designated item is present within the plurality of objects; and 
receiving, via the communication link and from the travel collaboration server, an update notification regarding the particular travel-designated item, 
wherein the travel collaboration server includes a predictor model constructed using machine learning and configured to use the at least one travel-related feature and the at least one travel- related parameter to generate a list of recommended travel items, the travel collaboration server is configured to compare shared travel data received from all of the plurality of travelers to identify the particular travel-designated item from the list of recommended travel items, and the smart-luggage advisor is a first computer node in a collaborative network that includes a plurality of nodes respectively associated with the plurality of travelers.
As the underlined claim limitations above demonstrate, independent claims 21, 27 and 33 are directed to the abstract idea of generating a list of recommendations of travel items based on multiple parties sharing travel information.
 it is categorized under managing personal behavior/relationships or interactions between people which expressly falls under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).  
Alternatively, the process of making a list of recommended travel items based on multiple parties shared travel information for a trip involves mental processes that can be performed as observations, evaluations, judgements or opinions with the human mind and/or pen & paper, which is considered an abstract idea. See MPEP §2106.04(a)(2)(III).   Furthermore, claims can recite a mental process even if they are claimed as being performed on a computer.  As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." See Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”); See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120   The Courts do not distinguish between claims that recite mental processes performed by humans using mental work/pen & paper and claims that recite mental processes performed on a computer or server. 
Dependent claims 22-26, 28-32, and 34-38 further reiterate the same abstract ideas as above with further embellishments, are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 21, 27, and 33. 

Regarding Step 2A [prong 2], 
Claims 21-38 fail to integrate the abstract idea into a practical application.  Independent claims 21, 27 and 33 include additional elements which do not amount to a practical application.  
The additional elements of a computer hardware system including a computer processor, smart luggage advisor (computer), a sensing device, a communication link wirelessly linking a local networked device to a travel collaboration server, and using machine learning including a predictor model, merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components.  These additional elements  fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a 
Independent claims 21, 27 and 33 containing the additional elements recited above merely add a programmed computer to perform the abstract functions. The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to using computer hardware and software components (computer node, server, network, communication link, local networked device) for gathering, analyzing and calculating travel information using these computer components as a tool to perform the recited abstract idea and/or merely linking the use of the abstract idea to a particular technological environment.  See MPEP 2106.05(f-h).  The focus of the claims are not on a specific improvement in a specific technology or technical field, instead the claimed invention pertains to a process that itself qualifies as an abstract idea for which the above-mentioned computer components are invoked merely as a tool to implement the abstract idea.  
Nothing in the Specification describes the specific operations recited in claims 21, 27 and 33 as particularly invoking any inventive programming, or requiring any specialized computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform the recited functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)  tool to automate and perform the abstract idea.  See MPEP §2106.05(a & e).  Automating the recited claimed features as a combination of computer instructions implemented by general hardware/software components as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.
The Specification provides a high level of generality regarding the additional elements claimed without any indication that these components operate with any specialized capacity or any specific implementation structure. For instance, the additional element of a sensing device as claimed generically includes a conventional “RFID reader that senses object-affixed labels” (Specification; [0059]).  The sensing device (RFID reader) is merely being used as a tool to identify object data in its ordinary capacity of what is expected from a conventional RFID reader.  There is no actual improvement on RFID technology being claimed by the Applicant.   Thus, the additional element “sensing device” provides no technological improvement, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  
Regarding the additional element of using machine learning using a predictor model to generate a list of recommended travel item information, the generic machine learning terms being referred to merely apply computational instructions in a computing environment, without improving the machine learning or computer or technology.  The claimed invention fails to  not rooted in machine learning technology, and the claims do not solve a technical problem that only arises in AI or machine learning technology. MPEP § 2106.05(a).  The machine learning being utilized is generically applied on data gathering and data processing to compare and identify patterns in the data analysis as claimed.  There is no specific indication in the disclosure of actually how any of the mentioned machine learning is actually analyzing a first data output through the machine learning or AI algorithm to actually “train” or intelligently “learn” how to optimize or generate a more accurate and improved data outputs to generate the list of recommended travel items.  The Applicant’s reference to “machine learning” utilized as a term is clearly lacking the inner-workings of the intelligence aspect of what constitutes training of a specific machine learning model or AI algorithm since there is no disclosure that provides how the machine learning model is implemented from each subsequent iteration utilizing the outputs from previous iterations to optimize the machine learning process.  The mere recitation of reciting “machine learning” without expressly providing any detail of what constitutes the specific details of the learning algorithm/ machine learning model and how it processes the travel data to improve the technology or optimizing the functioning of the computer functionality is not sufficient to 
Additionally, regarding the steps of wirelessly connecting to a server via a communication link, forwarding travel data via the communication link to the travel collaboration server, receiving data of a particular travel item, transmitting an indication of travel item data, receiving an update notification, these steps are nominal and incidental which merely provide the necessary input for the use of the primary process to generate a list of travel items being recommended. Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process. The series of establishing a communication link to a network and sending and retrieving travel data are insignificant extra-solution activity since these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  See also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (Presenting offers to potential customers and gathering statistics generated amounted to mere data gathering); see also Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log amounted to mere data gathering); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display).  
Thus, the claims do not amount to any improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented 
Dependent 22-26, 28-32, and 34-38 merely incorporate the same additional elements recited above, which  is merely invoked as a tool that performs the abstract idea of furthering narrowing the travel data parameter as data input for gathering and data outputting which merely involve insignificant extra-solution activity, which does not improve the computer functionality or provide a meaningful limitation.  See MPEP § 2106.05(g).  Thus, the remaining dependent features only serve to further limit the abstract idea of independent claims and fail to achieve an actual improvement in computer functionality or improvement in specific technology other than generally link the use of the abstract idea to a technological environment or using the computer as a tool to perform the abstract idea.  Therefore, the additional elements recited above individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 21-38 do not amount to significantly more than the abstract idea.  Independent claims 21, 27 and 33 include additional elements that are not sufficient to amount to significantly more than the abstract idea.
a computer hardware system including a computer processor, smart luggage advisor (computer node), a sensing device, communication link wirelessly linking a local networked device to a server, and using generic machine learning including a predictor model merely provide an abstract-idea-based-solution implemented with computer hardware and/or software components which pertain to additional elements that do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Applicant’s specification does not refer to the additional elements as particularly invoking any inventive programming, or requiring any specialized computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than generalized computer components to perform the recited functions. (see Figs. 1-3 and [0020] “Embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed” and [0040] “Cloud computing node 300 includes a computer 312, which is operational with numerous other general-purpose computing system  environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with known components are omitted so as not to obscure the invention… Further, the present invention encompasses present and future known equivalents to the known components referred to”). Thus, the specification merely characterizes the additional elements such “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” it can demonstrate that the elements are well understood, routine, and conventional); See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea”).
Furthermore, since the Specification does not provide any indication that the computer system and computer processor is anything other than a generic, of the-shelf computer device, the claimed steps recited for data gathering and outputting would also be considered as well-understood routine and conventional. See MPEP 2106.05(d).  See also Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicating that “mere collection or receipt of data over a network is a well-understood, routine, and conventional function.”  Examples of well-understood routine and conventional that the Courts have provided include: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333–34 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render [a] claim patent eligible.”).  The additional elements recited above are merely being used as a computational tool to perform the abstract idea and/or merely provide computational instructions to implement the abstract idea.  Furthermore, the additional elements generally link the use of the abstract idea to a computer environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h).   
Dependent claims 22-26, 28-32, and 34-38 merely incorporate the same additional elements recited above, which is merely invoked as a tool that performs the abstract idea for data gathering and outputting which are considered as well-understood routine and conventional, which does not improve the computer functionality or provide a meaningful limitation.  See MPEP § 2106.05(d).  See also Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicating examples of well-understood routine and conventional include: receiving or transmitting data over a network, e.g., using the Internet to gather and transmit data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). The remaining dependent features only serve to further limit the abstract tool to perform the abstract idea.  Therefore, the additional elements recited in the claimed invention individually, and in combination merely limit the abstract idea utilizing the computer as a tool.  Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 21-38 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over SHALGI (WO 2019/064278) in view of ABBOTT (US 2018/0144607).
Regarding Claims 21, 27 and 33,
Shalgi discloses:
A method [claim 21], computer hardware system [claim 27], computer program product [claim 33] ([0138-0139] A method and system executing computer software, program code and computer instructions on a processor, see also [0005]) using a smart-luggage advisor including a sensing device, hardware processor connected to the sensing device, and configured to be coupled to luggage associated with a first user (Abstract, Figs. NEW1, F100, G100, H100, [0058] Travel information module 950 of the mobile computing device 900 (processor) of the carrying case 800 is configured to connect and exchange travel information between the mobile computing device 900 and another external system or devices over the cloud network facility 960, [0005] Carrying case (luggage) includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, [0006] Sensor interface, [0114] Control unit comprises an RFID chip), comprising: 
identifying, using the sensing device, a plurality of objects intended to be placed in the luggage ([0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, a sensor input that indicates that an item has been packed in the carrying case by the user, [0096] Each piece of clothing could have a magnetic or radio tag, so when the garment is loaded into the main compartment of the carrying case, the packing of the clothing is detected and logged, [0098] Travel information module 950 of the mobile device can scan and learn the clothing and items in the main compartment, Examiner notes that the recited identifying objects “intended to be placed in the luggage” is considered as intended use since it does not implicitly or explicitly alter the identifying step.  The mere intent language (“intended to be placed in the luggage”) offers nothing more than intended use, therefore is not given patentable weight, nonetheless, Shalgi already discloses identifying using a sensing device, one or more objects used for packing in luggage or carrying case, see also  [0096-0098] and [0127-0128]);
wirelessly connecting, via a communication link including a local networked device, to a travel collaboration server ([0131] communication link of wireless connections to a collaborative network, [0058] Cloud network facility 960 over which multiple parties share travel data, Travel information module 950 of the mobile computing device 900 of the carrying case 800  is configured to connect and exchange information between the mobile computing device 900 and another external system or device over the cloud network facility 960, [0136] Mobile computing device in the carrying case can be configured to contact external systems/services through a cloud network facility to obtain information about the travel itineraries, [0005] Cloud includes one or more modules for collecting data about user(s), including any data on the carrying case, in the cloud, and any application such as a mobile application including travel data about the user, weather data, collaborative filtering data about other users to determine similarity and 
forwarding, via the communication link and to the travel collaboration server, travel data a particular trip for a plurality of travelers, the travel data including: an identification of the plurality of objects, at least one travel-related feature, and at least one travel-related parameter to at least one other computing node ([0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, [0007] travel information also includes weather information, or information about the purpose of a trip, information about missing items, packing checklist information, information about a trip or itinerary, information about companion travelers), see also [0066], [0073] and [0124], [0127] The packing list can be a checklist displayed on an interface on one of the carrying case and the mobile device of the user) 
receiving, via the communication link and from the travel collaboration server, an identification of a particular travel-designated item (Fig. F100, the F114 step of obtaining travel information, [0131] The mobile computing device 900 can receive travel data from external sources and data systems, [0005] External data sources/systems, such as databases/servers, [0061-0063] External sources include travel services, third party applications 1100, third party systems 1120, third party data services 1130 that can provide travel information such as information relevant to a user’s travel itinerary, and also packing information about the user communicatively linked to the collaborative network, [0131] The mobile computing device 900 can receive through a cloud networking facility 960 travel data such as itinerary information from external sources/third party applications, [0007] travel information provided can include  
determining, using the sensing device, whether or not the particular travel-designated item is present within the plurality of objects ([0127] The interface can be configured to receive a sensor input that indicates that an item has been packed in the carrying case by the user, [0096] Each piece of clothing could have a magnetic or radio tag, so when the garment is loaded into the main compartment of the carrying case, the packing of the clothing is detected and logged, [0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, [0006] Sensor interface, [0114] control unit comprises an RFID chip, [0127] Interface on the carrying case can be configured to receive a sensor input);
[transmitting, via the communication link and to the travel collaboration server], an indication whether or not the particular travel-designated item is present within the plurality of objects ([0098] The system learns to build a packing list based on what is actually packed by the user and the packing guidance module can determine a packing list after the user has manually packed the main compartment. The travel information module 950 can scan and learn the clothing and items in the main compartment to build a packing list and store it in the packing guidance module, see also [0125-0128]); 
receiving, via the communication link and from the travel collaboration server, an update notification regarding the particular travel-designated item ([0070] Upon any such update to the itinerary information, the packing list rules engine and packing guidance rules packing lists by other users who have taken similar trips, and machine learning facilities, such as where packing lists are iterated and refined over time based on feedback by one or more users, see also [0068]), 
wherein the travel collaboration server includes a predictor model constructed using machine learning and configured to use the at least one travel-related feature and the at least one travel- related parameter to generate a list of recommended travel items ([0067] The rules engine may employ a packing list intelligence facility including machine learning facilities, [0124-0125] The packing guidance module includes a rules engine to generate a packing list including at least one of determining a number of outfits to pack based on the itinerary data, determining types of outfits to pack based on a purpose of the itinerary data item and information inferred based on similarity of at least one of the user and information related to other users, see also [0066-0070] related to the rules engine which employs machine learning for generating a packing list based on users travel data, see also [0095], [0129], and [0136]);
the travel collaboration server is configured to compare shared travel data received from all of the plurality of travelers to identify the particular travel-designated item from the list of recommended travel items ([0125] A packing list intelligence facility connected to the packing guidance module can amend the packing list based on comparing one of packing lists by other users who have taken trips similar to those associated with the at least one itinerary data item and feedback by at least one of the other users, [0131] The mobile computing device 900 can receive travel data from external sources and data systems/servers, [0061-0063] External sources include travel services, third party applications 1100, third party systems 1120, third party data services 1130 that can provide travel information such as information relevant to a user’s travel itinerary, and also packing information about the users, [0005] analyzing user profiles to determine similarity of other users (such as for collaborative filtering),  [0067]  Rules engine employs packing list intelligence and collaborative filtering capabilities, such as determining what a user should pack based on packing lists by other users who have taken similar trips, and machine learning facilities, such as where packing lists are iterated and refined over time based on feedback by one or more users, whether items were needed that were not packed, and whether items were packed that were not needed, [0125] determining packing lists by other users who have taken similar trips, [0074] Similarity analysis to profiles of other users (such as for collaborative filtering to determine proposed items on an itinerary) and using machine learning, such as to improve recommendations over time based on feedback from the user and from other users, [0127] The packing guidance module can be configured to generate a revised packing list based on any relevant changes to the travel information, [0068] the packing guidance module may also connect to and access user profile(s) data that can be stored local on the mobile , and 
the smart-luggage advisor is a first computer node in a collaborative network that includes a plurality of nodes respectively associated with the plurality of travelers ([0058] Travel information module 950 of the mobile computing device 900 of the carrying case 800 is configured to connect and exchange information between the mobile computing device 900 and another external system or another mobile device 240 over the cloud network facility 960, or a mobile device 240 can connect to the mobile computing device 900 of the carrying case, [0007] travel data includes information about companion travelers, [0005] Carrying case includes one or more sensors and the communications capabilities may allow the carrying case to connect to the cloud network and/or to one or more other devices, [0059] travel information module 950 can gather packing information through the cloud network facility 960—any of the various other types of travel information described (companion travelers), the layers of functionality can be resident and part of the travel information module 950 in the mobile computing device 900 or in other instances the layers of functionality can be accessed through the cloud network facility 960, through a user's mobile phone or other device, through another external system, or through a combination of these. The travel information module 950 in the mobile computing device can also access information about the user, such as the user's profile, such as based on user input, behavioral data (including based on tracking of the use of the carrying case), comparison to other users, and the like that can be collectively user behavior data 1010 through connectivity with the cloud network facility 960, see also [0067] collaborative filtering for providing better quality 
Although Shalgi discloses generating a packing list for a smart luggage system and that determines what is actually packed by the user, it may does not explicitly specify transmitting to a server/device the indication of whether the item is present within the plurality of objects intended to be packed in the luggage.
Nonetheless, ABBOTT in the same field of endeavor, specifically discloses:
transmitting, via the communication link and to the travel collaboration server, an indication whether or not the particular travel-designated item is present within the plurality of objects (Abstract, [0010] Luggage body having a sensor capable of transmitting a signal to a mobile device confirming that the item if luggage is packed and secured, [0024] electronic sensors interconnected to a mobile computer device embedded within the luggage is arranged to communicate wirelessly to a mobile device, electronically notifying a user or the user's parent when each compartment is filled with the respective item packed by the child in the child’s luggage, [0026] luggage checklist can include a bar code to be used by the user child to take a picture or scan thereof with their mobile device. In which case the user child's mobile device can forward a communication to the user's parent's mobile device providing real time progress on packing, see also [0018-0021]).
Thus, it would have been it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Shalgi to incorporate transmitting an indication of whether or not an item is present within the plurality of objects packed, as taught 

Regarding Claims 22, 28 & 34,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and further discloses wherein the travel-related parameter is one of a weight vector or n-tuple used as an input by the predictor model to determine or more objects to recommend to a first user ([0068] the packing guidance module may also connect to and access user profile data that can be stored local on the mobile computing device, on the mobile device, or accessible through the cloud networking facility, and the user profile data may be used to modify the packing list, such as based on one or more rules applied by the packing list rales engine. For example, a user may indicate in a profile a desire to always have an extra outfit for each trip, to have the lightest possible weight that satisfies requirements for the trip, see also [0069-0070]).

Regarding Claims 23, 29 & 35,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and further discloses wherein the travel-related feature is a characteristic of the trip ([0007] travel information also includes weather information, or information about the purpose of a trip, information about missing items, packing checklist information, information about a trip or itinerary).

Regarding Claims 24, 30 & 36,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and further discloses wherein the update notification indicates that the particular travel-designated item is a duplicate item ([0070] The packing guidance module may periodically poll the user and one or more external sources for updates, such as indicators of any change in travel information (such as extending the trip, shortening the trip, changing the route, changing accommodations, or the like) that should result in determining and storing a new itinerary. Upon any such updates, the packing list rales engine and packing guidance rules engine may operate on the new itinerary to determine, for example, a revised packing list and a revised packing plan (which may involve identifying additional items to pack, identifying items to unpack, or both), [0129] the travel information can include a hotel and the packing guidance module can include a suggestion for removing workout wear in the packing list when the travel information module determines the hotel includes a workout facility that provides workout wear to its guests, therefor not needing a duplicate workout wear, the packing guidance modules can omit these items from the packing list and inform the user that these items are already available at the destination).

Regarding Claims 25, 31 & 37,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and further discloses wherein the update notification indicates that the particular travel-designated item is a necessary item that has not been identified as being within the identification of the plurality of objects for any of the plurality of travelers for the trip ([0070] The packing guidance module may periodically poll the user and one or more external sources for updates, such as indicators of any change in 

Regarding Claims 26, 32 & 38,
Modified Shalgi discloses claims 21, 27 and 33, as recited above, and further discloses, wherein the smart-luggage advisor is incorporated within the luggage ([0058] Travel information module 950 of the mobile computing device 900 of the carrying case 800 is configured to connect and exchange travel information between the mobile computing device 900 and another external system or devices over the cloud network facility 960).


Response to Arguments and Amendment
	Although Applicant’s amendment and arguments were considered, they are found to be unpersuasive.  Regarding Applicant’s argument for 35 USC 101 subject matter eligibility,  other than providing conclusory statements that “additional elements applies the alleged judicial exception in meaningful way beyond linking the use of the alleged judicial exception to a particular technological environment”, Examiner respectfully asserts that Applicant’s argument does not entail any fact-based evidence that demonstrates the invention as claimed actually provides any practical application or significantly more than the abstract idea.  The additional elements of a computer, sensing device and server merely provide a high level of generality claimed without any indication that these components operate with any specialized capacity or any specific implementation structure. 
For instance, the additional element of a sensing device as claimed, merely refers to in the Specification generically as a conventional RFID reader: “RFID reader that senses object-affixed labels” (Specification; [0059]).  The sensing device (RFID reader) is merely being used as a data tool to identify object data in its ordinary capacity of what is typically expected from a conventional RFID reader.  There is no significant improvement on using existing RFID technology as a tool being claimed by the Applicant.   Thus, the additional element “sensing device” provides no technological improvement, or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  The claims do not amount to any improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological 
The Applicant’s recitation claimed using “machine learning” utilized as a term is clearly lacking the inner-workings of the intelligence aspect of what constitutes training of a specific machine learning model or AI algorithm since there is no disclosure that provides how the machine learning model is implemented from any subsequent iteration utilizing the outputs from previous iterations to optimize the machine learning output for recommending the list of travel items being intelligently improved over time at each reiteration.  The mere recitation of reciting “machine learning” without expressly providing any detail of what constitutes the specific details of the learning algorithm/ machine learning model and how it processes the travel data to improve the technology or optimizing the functioning of the computer functionality is not sufficient to integrate into a practical application.	Merely using generic machine learning as an additional tool and/or linking it to a computer processing environment to gather and process travel data is not sufficient to integrate the judicial exception into a practical application. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:  SHALGI (US 2021/0374200), BENDER (US 2018/0012175), GONZALEZ (US 2018/0053121), HUTTENBERGER (US 2012/0288847).
Relevant Non-Patent Literature: 
X. Zhang et al., "Trip Outfits Advisor: Location-Oriented Clothing Recommendation," in IEEE Transactions on Multimedia, vol. 19, no. 11, pp. 2533-2544, Nov. 2017, doi: 10.1109/TMM.2017.2696825.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066.  The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to 
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  Filing Authorization for Internet Communication is available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629 
     
                                                                                      /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629